PER CURIAM.
AFFIRMED. Although we recognize that the Second District has made a compelling case for the contrary position in Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991), we are obliged to follow our own precedent. See Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990). Nevertheless we certify the question as one of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
GLICKSTEIN, C.J., ANSTEAD, J., and WALDEN, JAMES H„ Senior Judge, concur.